Citation Nr: 0615673	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome (IBS), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as due to service-
connected IBS.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision and a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO). 

The Board is compelled to clarify the issues currently on 
appeal.  First, the veteran's claim for an increased 
evaluation of her gastrointestinal disorder has been 
recharacterized from "psychophysiologic gastrointestinal 
disorder" to "IBS" in order to reflect the current 
diagnosis of the disorder.  The Board notes, however, that 
recharacterization of the gastrointestinal disorder in no way 
prejudices the claim, and, if anything, serves to benefit the 
claim as it allows for proper development and adjudication of 
a disability that essentially manifests gastrointestinal 
symptoms, rather than psychiatric symptoms.  The 
recharacterization of the gastrointestinal disorder to 
"IBS" does not contradict either the original diagnoses of 
record or actions of the RO when it granted service 
connection for a psychophysiologic gastrointestinal disorder.  
That is, IBS is commonly considered a psychosomatic disorder 
of the colon characterized by the secretion and passage of 
large amounts of mucus, by constipation alternating with 
diarrhea, and by cramping abdominal pain, and is commonly 
referred to as spastic colon.  Kirwin v. Brown, 8 Vet. App. 
148, 154 (1995); Dorland's Illustrated Medical Dictionary 
1632 (28th ed. 1994).  

Regarding the issue of service connection for GERD, the 
veteran's initial claim in April 2002 indicated her belief 
that the diagnosis of GERD was related to her "stomach 
condition" (her service-connected IBS) and wished to "claim 
this condition as a secondary service-connected condition."  
While RO development and adjudication of the GERD claim 
appears to have lacked consideration of secondary service 
connection as a theory of entitlement, there is no prejudice 
in the Board's consideration of secondary service connection 
at this time, insofar as the claim is remanded herein, 
pursuant to VA's duty to notify and assist, for further 
development of the claim under both theories of entitlement, 
direct and secondary service connection.  

In supplemental statements of the case dated in March 2004 
and October 2004, the issue involving asthma appears to have 
been adjudicated as simply a claim for service connection.  
The requirement of presenting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
The issue on appeal, therefore, remains whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for asthma.

In an August 2002 statement, the veteran indicated that she 
experiences depression, which she asserts first had its onset 
in service.  A review of a July 2003 VA examination report 
tends to suggest that she also attributes the stress of 
dealing with IBS in a work-related setting as causing or 
aggravating her depression.  As the issue of entitlement to 
service connection for a psychiatric disorder, to include 
depression as due to service-connected IBS, has not been 
adjudicated, it is referred to the RO for appropriate action.

The claims involving IBS and GERD are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a March 1985 decision, the RO denied entitlement to 
service connection for asthma; the veteran was notified of 
this decision in March 1985, and she did not appeal.

2.  Evidence received since the March 1985 unappealed 
decision is insufficient to establish a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for asthma.


CONCLUSION OF LAW

The evidence received to reopen the claim of entitlement to 
service connection for asthma is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter dated in September 2002 was sent from the RO 
to the veteran that satisfies the duty to notify provisions.  
The letter informed the veteran about the information and 
evidence not of record necessary to substantiate a claim to 
reopen; informed the veteran about the information and 
evidence VA would seek to provide; informed the veteran about 
the information and evidence the veteran was expected to 
provide; and requested or told the veteran to provide any 
evidence in her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b).  Since the claim to reopen is being 
denied, service connection cannot be granted, and, 
consequently, there is no possibility of any prejudice to the 
veteran if the notification is lacking with regard to 
informing the veteran of any assigned rating or effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to 
the issue on appeal, however, involving the matter of whether 
a previously denied claim may be reopened, VA's duty to 
assist the veteran in the development of her claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  In any event, there is no indication in 
the record of any pertinent, outstanding evidence. For 
instance, the veteran did not respond to the September 2004 
development letter with any information or evidence pertinent 
to her claim.  

Finally, as there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, supra.

In March 1985, the agency of original jurisdiction denied 
entitlement to service connection for asthma, and notice of 
the decision was sent to the veteran in March 1985.  She did 
not disagree with the decision within one year of 
notification, and that decision is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In the March 1985 rating decision, the RO 
denied service connection, concluding that asthma was neither 
incurred in nor aggravated by service.  The RO's rationale 
indicates that the service medical records demonstrated no 
evidence of respiratory disease in service.  A review of the 
competent evidence of record at the time of the March 1985 
rating decision indeed reflects that the only requirement of 
service connection satisfied at that time was the presence of 
a current asthma disability.  
The evidence addressing asthma received since March 1985 
simply reflects more evidence of a current asthma disability, 
and as the lack of a current disability was not the basis of 
the previous denial, such evidence is not new and material.  
See Sagainza v. Derwinski, 1 VA 575, 579 (1991).  
Additionally, like the evidence prior to the March 1985 
adjudication, the evidence received since that time does not 
contain any competent evidence addressing how the veteran's 
asthma was incurred in or aggravated by military service.  
Here, the Board notes that the veteran's contentions in this 
regard cannot constitute competent evidence to reopen the 
claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
Consequently, the evidence presented since March 1985 shows 
no reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to the March 1985 decision is not new and material 
and does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been presented, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for asthma is denied.  


REMAND

The veteran's complaints, confirmed by VA diagnosis and 
treatment, establish a variety of signs and symptoms 
consistent with IBS; however, the veteran's most recent VA 
examination of her service-connected gastrointestinal 
disorder was conducted in July 2003 by a VA psychologist.  To 
determine the current severity of IBS, a VA examination is 
warranted.  Regarding the issue of service connection for 
GERD, a VA examination is necessary to allow for an opinion 
as to whether the veteran's GERD was caused or aggravated by 
her service-connected IBS.  Given the veteran's history of 
in-service gastrointestinal pathology, VA should also take 
this opportunity on remand to obtain an etiology opinion as 
to whether GERD is directly related to service.

The claims file reflects the veteran receives consistent 
treatment at VA medical facilities.  VA should therefore take 
this opportunity on remand to obtain any updated medical 
records.

Finally, with regard to VA's duty to notify, VA should also 
ensure the specific notice requirements, as recently 
clarified by the United States Court of Appeals for Veterans 
Claims, have been satisfied.

Accordingly, the issues are remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claims of 
entitlement to an increased evaluation 
for IBS and entitlement to service 
connection for GERD, to include as 
secondary to service-connected IBS.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 
2005).  In this regard, the veteran 
should be provided a notice letter and 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claims, as well as the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in her possession.  38 C.F.R. 
§ 3.159.  Additionally, the letter must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as applicable, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain and associate with the claims 
file the veteran's updated VA medical 
records.  If no such records exist or are 
otherwise unavailable, a negative reply 
must be associated with the claims file.  

3.  After completing the above, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of her 
service-connected gastrointestinal 
disorder, currently diagnosed as IBS.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of pertinent pathology 
found to be present.  

Specifically, the examiner must describe 
the severity of the veteran's IBS in terms 
of the frequency and severity of bowel 
disturbance, abdominal distress, and 
constipation.

4.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the etiology of her GERD.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  An opinion 
should be obtained even if the veteran 
does not report for the examination.  The 
examiner should consider the information 
in the claims file and the data obtained 
from the examination (or claims file 
review alone if the examination is not 
accomplished) to provide an opinion as to 
the following:

(a) whether it is at least as likely as 
not (i.e., probability of 50 percent) that 
GERD is related to an-service injury or 
event as opposed to some other factor or 
factors. (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.)

(b) whether it is at least as likely as 
not (i.e., probability of 50 percent) that 
GERD was caused by the veteran's IBS as 
opposed to some other factor or factors. 

(c) whether it is at least as likely as 
not (i.e., probability of 50 percent) that 
the veteran's IBS aggravated or 
contributed to or accelerated any existing 
GERD. (If the veteran's IBS aggravated or 
contributed to or accelerated any 
hypertension, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?)

A rationale should be provided for all 
opinions expressed.

5.  The RO must notify the veteran that 
it is her responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of a claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations were sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudications.  If any of the 
issues on appeal continues to be denied, 
the veteran and her representative must 
be provided a Supplemental Statement of 
the Case.  The veteran and her 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


